DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is a final rejection.
Upon further consideration, the restriction of August 5, 2020 and notice of non-responsive amendment of March 11, 2021 are withdrawn.
Claims 1-13 were cancelled.
Claims 14-22 were added.
Claims 14-22 are rejected under 35 USC § 101.
Claims 14-22 are rejected under 35 USC § 103.

Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 12-17-2018 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1-5-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed July 20, 2020 has been entered. Claims 1-13 were cancelled and claims 14-22 were added in the application. Applicant’s new amended independent claims 14 and 22 and all dependent claims are patent ineligible because the claimed invention is directed to an abstract idea without significantly more as analyzed below and thus remains rejected under 35 USC §101. Additionally the above cited claims are patent ineligible under 35 USC §103
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Claims [14-22] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 14-21, the claims recite an abstract idea of calculating and displaying a heat map of the seasonal breakeven inflation carry of inflation protected bonds. Regarding claim 22, the claim recites an abstract idea of displaying a heat map of the seasonal breakeven inflation carry of inflation protected bonds
Independent claim 14 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category?: YES): claim 14 recites a series of steps to calculate and display a heat map of the seasonal breakeven inflation carry of inflation protected bonds and is therefore a process.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention of “calculate from the bond pricing data, the repo rate data, said plurality of reference CPI index data, and the CPI seasonality data, twelve forward price data for each of the six bonds”; “calculate from the comparator bond pricing data and the repo rate data, twelve comparator bond forward price data for each of the six bonds”; “calculate breakeven inflation carry values for the twelve forward dates for each of the six bonds based on the corresponding bond pricing data, the corresponding comparator -2-bond pricing data, the corresponding twelve bond forward price data, and the corresponding twelve comparator bond forward price data“; “generate, from the breakeven inflation carry values, a first longitudinal heatmap of breakeven inflation carry values for a first bond of the six bonds“; “generate, from the breakeven inflation carry values, a second longitudinal heatmap of breakeven inflation carry values for a second bond of the six bonds“; and “generate, from the breakeven inflation carry values, a third longitudinal heatmap of breakeven inflation carry values for a third bond of the six bonds”; belongs to the grouping of mathematical concepts under mathematical calculations, as it recites calculating and displaying a heat map of Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claim 14 recites: “receive a plurality of reference CPI index data from a first government source”; “receive a plurality of CPI seasonality data from a second government source“; “receive bond pricing data for six bonds from a market source“; “receive repo rate data from a second market source“; “receive CPI seasonality data from a CPI seasonality data source“; “receive comparator bond pricing data from a third market source for comparator bonds corresponding to each of the six bonds, respectively“; “display the first, second, and third longitudinal heatmaps in maturity date order vertically and overlaid with the corresponding breakeven inflation carry values“; and “and display in maturity date order vertically alternating rows of breakeven inflation carry values for a fourth bond, a fifth bond, and a sixth bond of the six bonds interleaved with the first, second, and third longitudinal heatmaps“ amount to additional insignificant extra solution activities specific to data gathering and data display. (refer to MPEP 2106.05(g). Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two, claim 14 recites: “receive a plurality of reference CPI index data from a first government source”; “receive a plurality of CPI seasonality data from a second government source“; “receive bond pricing data for six bonds from a market source“; “receive repo rate data from a second market source“; “receive CPI seasonality data from a CPI seasonality data source“; “receive comparator bond pricing data from a third market source for comparator bonds corresponding to each of the six bonds, respectively“; “display the first, second, and third longitudinal heatmaps in maturity date order vertically and overlaid with the corresponding breakeven inflation carry values“; and “and display in maturity date order vertically alternating rows of breakeven inflation carry values for a fourth bond, a fifth bond, and a sixth bond of the six bonds interleaved with the first, second, and third longitudinal heatmaps“ amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and data display. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending Accordingly the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.

Independent claim 22 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category?: YES): claim 22 recites a method to display a heat map of the seasonal breakeven inflation carry of inflation protected bonds.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention of “assigning a plurality of heat map colors to a first set of alternating rows of data on a row-by-row basis”; belongs to the grouping of certain methods of organizing human activity under fundamental economic principles or practices, as it recites displaying a heat map of the seasonal breakeven inflation carry of inflation protected bonds. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claim 22 recites: “providing a spreadsheet of date-specific columns of data”; “displaying said first set of alternating rows of data with a respective heat map of colors for data in each row“; and “displaying a second set of alternating rows of data, different from and interleaved with said first set of alternating rows of data, with a first background color in each row“ amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and data display. (refer to MPEP 2106.05(g). Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two, claim 22 recites: “providing a spreadsheet of date-specific columns of data”; “displaying said first set of alternating rows of data with a respective heat map of colors for data in each row“; and “displaying a second set of alternating rows of data, different from and interleaved with said first set of alternating rows of data, with a first background color in each row“ amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and data display. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required Accordingly the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.

Claims 15-21, dependent on claim 14  are rejected under 35 U.S.C 101 based on a similar rationale as claim 14. Additional elements in claims 15-21 were all individually and collectively examined found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101.. 

Claim 18 dependent on claim 14, merely adds to the abstract idea of claim 1.  By reciting “wherein the breakeven inflation carry values are monthly breakeven inflation carry values”; it adds to the abstract idea of calculating and displaying a heat map of the seasonal breakeven inflation carry of inflation protected bonds whereby the breakeven inflation carry values are defined as monthly breakeven inflation carry values without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 19 dependent on claim 14, merely adds to the abstract idea of claim 1.  By reciting “wherein the breakeven inflation carry values are cumulative breakeven inflation carry values”; it adds to the abstract idea of calculating and displaying a heat map of the seasonal breakeven inflation carry of inflation protected bonds whereby the breakeven inflation carry values are defined as cumulative breakeven inflation carry values without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 20 dependent on claim 19 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 20 

Claim 21 dependent on claim 19 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 21 recites “wherein the first longitudinal heatmap of cumulative breakeven inflation carry values displays a cumulative breakeven inflation carry value in red to signal a selling opportunity”.  This claim amounts to no more than displaying data, specific to displaying cumulative breakeven inflation carry values in red, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 14-21 are rejected under 35 U.S.C. 103 as being un-patentable by Wilson et al. (US 2013/0290155 A1) hereinafter “Wilson” in view of  Volpert et al. (US 7865426 B2) hereinafter “Volpert” in view of Skyrm et al. (US 2013/0191268 A1) hereinafter “Skyrm” in view of Stack Exchange Formula for forward price of bond (9-9-2016)) hereinafter “Forward Nominal Bond” in view of  Stack Exchange (What is the formula for the forward price of a inflation linked bond (6-26-2018)) hereinafter “Forward Inflation Linked Bond” in view of The Motley Fool (How to Calculate the Break-Even Interest Rate on Bonds (8-16-2016)) hereinafter “Motley” in view of Kaufman (Uncovering the Best Tradeable Bond Fund (1-25-2017)) hereinafter “Kaufman”

Regarding claim 14 Wilson teaches:
A computing device comprising a display screen, the computing device configured to: 
receive a plurality of reference CPI index data from a first government source; (See at least [0028] via: “…inflation indexes may be one of the consumer price indexes (CPI) issued by the U.S. Bureau of Labor Statistics on a periodic basis. One example of such an index is the "All Items Consumer Price Index for All Urban Consumers" (CPI-U). ….Another exemplary index is the CPI-E, which is an experimental price index for Americans 62 years of age or older…”)  
receive a plurality of CPI seasonality data from a second government source; (See at least [0028] via: “…inflation indexes may be one of the consumer price indexes (CPI) issued by the U.S. Bureau of Labor Statistics on a periodic basis. One example of such an index is the "All Items Consumer Price Index for All Urban Consumers" (CPI-U). A value for this index is issued on a monthly basis. There are thousands of other indexes which may be used….”)
receive CPI seasonality data from a CPI seasonality data source; (See at least [0028] via: “…Inflation index database 115 may maintain data indicative of an inflation index value and associated date data.….There are thousands of other 

However Wilson is silent regarding the following claim element that is taught by Volpert:
receive bond pricing data for … bonds from a market source; (See at least [column 72, lines 32-36] via: “…Closing bond prices are readily available from published or other public sources, such as TRACE, or on-line client-based information services provided by Bloomberg, Tradeweb, various bond dealers, and other pricing services commonly used by bond mutual funds…”)  
receive comparator bond pricing data from a third market source for comparator bonds corresponding to each of the … bonds, respectively; (See at least [column 72, lines 32-36] via: “…Closing bond prices are readily available from published or other public sources, such as TRACE, or on-line client-based information services provided by Bloomberg, Tradeweb, various bond dealers, and other pricing services commonly used by bond mutual funds…”). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Wilson to incorporate the teachings of Volpert because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Wilson’s teaching regarding a computerized system to receive price index data could be modified to include Volpert’s teaching regarding active management of fixed income securities in order to provide expanded information to investors by combining inflation data from Wilson with pricing of fixed income securities from Volpert. 

Volpert is silent regarding the number of bond pricings to display however there are a limited number of bond pricings that fit on a screen, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious KSR, 550 U.S. at 421, 82 USPQ2d at 1397. Therefore it would have been obvious to one of ordinary skill to modify Volpert to include displaying and receiving six bond prices. 

Furthermore Wilson/Volpert is silent the following claim element that is taught by Skyrm:
receive repo rate data from a second market source; (See at least [0005] via: “…Brokers ("IDBs" or Inter-Dealer Brokers) act as intermediaries for broker-dealers, banks and other investors…”; in addition see at least [0031] via: “…As market participants execute orders through the IDB brokers for lending and borrowing securities in the repo market, those individual transactions will occur at one or more different repo interest rates. The average of each day's trading at any particular IDB broker is published by that broker ….”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Wilson/Volpert to incorporate the teachings of Skyrm because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Wilson/Volpert’s teaching regarding a computerized system to receive price index data and bond pricing could be modified to include Skyrm’s teaching regarding a system facilitating a swap between floating and fixed rate markets in order to provide expanded information to investors by combining inflation data and bond pricing from Wilson/Volpert with futures pricing of fixed income securities based on floating repo rates by Skyrm. 

Furthermore Wilson/Volpert/Skyrm is silent the following claim element that is taught by Forward Nominal Bond:
calculate from the bond pricing data, the repo rate data, said plurality of reference CPI index data, and the CPI seasonality data, twelve forward price data for each of the six bonds; (See at least page 1 and 2). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Wilson/Volpert/Skyrm to incorporate the teachings of “Forward Nominal Bond” because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that 

Wilson/Volpert/Skyrm is silent regarding the number of forward bond price data to calculate for each of the six bonds and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. Therefore it would have been obvious to one of ordinary skill to modify Wilson/Volpert/Skyrm Volpert to include forward pricing of twelve data points based on each of the six bond prices. 

Furthermore Wilson/Volpert/Skyrm/Forward Nominal Bond is silent the following claim element that is taught by Forward Inflation Linked Bond:
calculate from the comparator bond pricing data and the repo rate data, twelve comparator bond forward price data for each of the six bonds; (See at least page 1 and 2). Examiner further notes that it is a matter of design choice how many bonds are forward priced based on the calculation since the core of the invention is not modified by whether calculation for the price of one or any other number of bonds are performed.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Wilson/Volpert/Skyrm/ to incorporate the teachings of “Forward Inflation Linked Bond” because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Wilson/Volpert/Skyrm’s teaching regarding a computerized system to receive price index data and bond pricing could be modified to include “Forward Inflation Linked Bond’s” teaching regarding a method of calculating the future price of inflation linked bonds in order to provide expanded information to investors by combining inflation data and bond pricing from 

Wilson/Volpert/Skyrm is silent regarding the number of forward bond price data to calculate for each of the six comparator bonds and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. Therefore it would have been obvious to one of ordinary skill to modify Wilson/Volpert/Skyrm Volpert to include forward pricing of twelve data points based on each of the six comparator bond prices. 

Furthermore Wilson/Volpert/Skyrm/Forward Nominal Bond/Forward Inflation Linked Bond is silent the following claim element that is taught by Motley:
calculate breakeven inflation carry values for the twelve forward dates for each of the six bonds based on the corresponding bond pricing data, the corresponding comparator -2-bond pricing data, the corresponding twelve bond forward price data, and the corresponding twelve comparator bond forward price data; (See at least Situation 2: Inflation-indexed bonds) Examiner further notes that it is a matter of design choice how many bonds are used to calculate their breakeven inflation carry values since the core of the invention is not modified by whether calculation for the breakeven inflation carry value of one or any other number of bonds are performed. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Wilson/Volpert/Skyrm/ Forward Nominal Bond/ Forward Inflation Linked Bond to incorporate the teachings of Motley because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Wilson/Volpert/Skyrm/ Forward Nominal Bond/Forward Inflation Linked Bond’s teaching regarding a computerized system to receive price index data and future pricing of bonds could be modified to include Motley’s teaching regarding a mathematical formula of calculating breakeven carry values of inflation indexed bonds in order to facilitate the calculation of breakeven carry values of inflation indexed bonds. 

Wilson/Volpert/Skyrm Volpert/Forward Nominal Bond/Forward Inflation Linked Bond is silent regarding the number of breakeven inflation carry values forward bond price data to calculate based on each of the six bonds and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. Therefore it would have been obvious to one of ordinary skill to modify Wilson/Volpert/Skyrm Volpert/Forward Nominal Bond/Forward Inflation Linked Bond to include calculate twelve breakeven inflation carry values for each of the six bonds.

Furthermore Wilson/Volpert/Skyrm/Forward Nominal Bond/Forward Inflation Linked Bond/Motley is silent the following claim that is taught by Kaufman:
generate, from the breakeven inflation carry values, a first longitudinal heatmap of breakeven inflation carry values for a first bond of the six bonds; (See at least columns and rows of table 4 via “…..Heat map of ratio of cumulative returns to volatility of daily returns…”). Examiner interprets contents of heatmap table to include various columns with each column corresponding to a different date (in line with longitudinal data entries) and a first row corresponding to a first bond of the six bonds and with each cell containing corresponding breakeven inflation carry estimates based on the bond pricing data and the corresponding comparator bond pricing data in addition to a superimposed color that is in line with a heatmap display of data).
generate, from the breakeven inflation carry values, a second longitudinal heatmap of breakeven inflation carry values for a second bond of the six bonds; (See at least columns and rows of table 4 via “…..Heat map of ratio of cumulative returns to volatility of daily returns…”). Examiner interprets contents of heatmap table to include various columns with each column corresponding to a different date (in line with longitudinal data entries) and a second row corresponding to a second bond of the six bonds and with each cell containing corresponding breakeven inflation carry estimates based on the bond pricing data and the corresponding comparator bond pricing data in addition to a superimposed color that is in line with a heatmap display of data).
generate, from the breakeven inflation carry values, a third longitudinal heatmap of breakeven inflation carry values for a third bond of the six bonds; (See at least columns and rows of table 4 via “…..Heat map of ratio of cumulative returns to 
display the first, second, and third longitudinal heatmaps in maturity date order vertically and overlaid with the corresponding breakeven inflation carry values; (See at least columns and rows of table 4 via “…..Heat map of ratio of cumulative returns to volatility of daily returns…”). Examiner interprets contents of heatmap table to include various columns with each column corresponding to a different date (in line with longitudinal data entries) and multiple rows corresponding to the first, second and third bonds with various vertically date ordered maturities for each of the three bonds and with each cell containing corresponding breakeven inflation carry estimates based on the maturity dates for each of the three bonds based on the  pricing data and the corresponding comparator bond pricing data in addition to a superimposed color that is in line with a heatmap display of data).
and display in maturity date order vertically alternating rows of breakeven inflation carry values for a fourth bond, a fifth bond, and a sixth bond of the six bonds interleaved with the first, second, and third longitudinal heatmaps. (See at least columns and rows of table 4 via “…..Heat map of ratio of cumulative returns to volatility of daily returns…”). Examiner interprets contents of heatmap table to include various columns with each column corresponding to a different date (in line with longitudinal data entries) and multiple rows corresponding to the first, second and third bonds with various vertically date ordered maturities for each of the three bonds and with each cell containing corresponding breakeven inflation carry estimates based on the maturity dates for each of the three bonds based on the  pricing data and the corresponding comparator bond pricing data in addition to similarly ordered data for the fourth, fifth and sixth interleaved with the first, second and third bonds onto which is superimposed color that is in line with a heatmap display of data).
 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Wilson/Volpert/Skyrm/Forward Nominal Bond/ 
 
Regarding claim 15 Wilson, Volpert, Skyrm, Forward Nominal Bond, Forward Inflation Linked Bond, Motley and Kaufman teach the invention as claimed and detailed above with respect to claims 14. Wilson also teaches:
wherein said second government source is said first government source. (See at least [0028] via: “…inflation indexes may be one of the consumer price indexes (CPI) issued by the U.S. Bureau of Labor Statistics..”) 

Regarding claim 16 Wilson, Volpert, Skyrm, Forward Nominal Bond, Forward Inflation Linked Bond, Motley and Kaufman teach the invention as claimed and detailed above with respect to claims 14. Wilson also teaches:
wherein said seasonality data source is a government seasonality data source. (See at least [0028] via: “…inflation indexes may be one of the consumer price indexes (CPI) issued by the U.S. Bureau of Labor Statistics on a periodic basis. One example of such an index is the "All Items Consumer Price Index for All Urban Consumers" (CPI-U). A value for this index is issued on a monthly basis…”)  

Regarding claim 17 Wilson, Volpert, Skyrm, Forward Nominal Bond, Forward Inflation Linked Bond, Motley and Kaufman teach the invention as claimed and detailed above with respect to claims 14. Wilson also teaches:
wherein said seasonality data source is a private seasonality data source. (See at least [0028] via: “…Inflation index database 115 may maintain data indicative of an inflation index value and associated date data.…. These indexes are based on surveys of prices for various goods and services, and weighting of the price survey data to include in an index. ….Inflation index database 115 may be maintained on computer systems of a third party, … of a third party that aggregates government data, or on data storage devices used by the insurance company…”) 

Regarding claim 18 Wilson, Volpert, Skyrm, Forward Nominal Bond, Forward Inflation Linked Bond, Motley and Kaufman teach the invention as claimed and detailed above with respect to claims 14. Motley also teaches:
wherein the breakeven inflation carry values are monthly breakeven inflation carry values.  (See at least Situation 2: Inflation-indexed bonds) Examiner further notes that it is a matter of design choice the seasonality of data points calculated for the breakeven inflation carry value of each bond since the core of the invention is not modified by whether calculation for the breakeven inflation carry value is on a monthly basis or based some other degree of seasonality.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Wilson, Volpert, Skyrm, Forward Nominal Bond, Forward Inflation Linked Bond, Motley and Kaufman to incorporate the teachings of Motley because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Wilson’s teaching regarding a computerized system to receive price index data could be modified to include Motley’s teaching regarding a mathematical formula of calculating breakeven carry values of inflation indexed bonds in order to facilitate the calculation by use of the raw data provided by Wilson’s computerized system. 

Regarding claim 18 Wilson, Volpert, Skyrm, Forward Nominal Bond, Forward Inflation Linked Bond, Motley and Kaufman teach the invention as claimed and detailed above with respect to claims 14. Motley also teaches: 
wherein the breakeven inflation carry values are cumulative breakeven inflation carry values.  (See at least Situation 2: Inflation-indexed bonds) Examiner further notes that it is a matter of design choice whether the breakeven carry values are calculated on a cumulative basis since the core of the invention is not modified by whether the calculation for the breakeven inflation carry value is on a cumulative basis or on a non-cumulative basis. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Wilson, Volpert, Skyrm, Forward Nominal Bond, Forward Inflation Linked Bond, Motley and Kaufman to incorporate the teachings of Motley because each individual element and its function are shown in the prior art, albeit shown in 

Regarding claim 20 Wilson, Volpert, Skyrm, Forward Nominal Bond, Forward Inflation Linked Bond, Motley and Kaufman teach the invention as claimed and detailed above with respect to claims 14 and Motley teaches the invention as claimed and detailed above with respect to claim 19.  Kaufman also teaches:
wherein the first longitudinal heatmap of cumulative breakeven inflation carry values displays a cumulative breakeven inflation carry value in green to signal a purchasing opportunity. (See at least columns and rows of table 4 via “…..Heat map of ratio of cumulative returns to volatility of daily returns…”). Examiner interprets contents of heatmap table to include various columns with each column corresponding to a different date (in line with longitudinal data entries) and a first row corresponding to a first bond of the six bonds and with each cell containing corresponding cumulative breakeven inflation carry estimates based on the bond pricing data and the corresponding comparator bond pricing data in addition to a superimposed colored heatmap display of data, where green provides a signal indicating a purchasing opportunity). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Wilson/Volpert/Skyrm/Forward Nominal Bond/ Forward Inflation Linked Bond/Motley/Kaufman to incorporate the teachings of Kaufman because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Wilson/Volpert/Skyrm/Forward Nominal Bond/ Forward Inflation Linked Bond/Motley/Kaufman’s teaching regarding the computation of breakeven inflation carry values could be modified to include Kaufman’s teaching regarding a heatmap display of data in columns and rows in order to facilitate the display of data in order to aid in the investment decisions of investors.

Regarding claim 21 Wilson. Volpert, Skyrm, Forward Nominal Bond, Forward Inflation Linked Bond, Motley and Kaufman teach the invention as claimed and detailed above with respect to claims 14 and Motley teaches the invention as claimed and detailed above with respect to claim 19.  Kaufman also teaches:
wherein the first longitudinal heatmap of cumulative breakeven inflation carry values displays a cumulative breakeven inflation carry value in red to signal a selling opportunity.  (See at least columns and rows of table 4 via “…..Heat map of ratio of cumulative returns to volatility of daily returns…”). Examiner interprets contents of heatmap table to include various columns with each column corresponding to a different date (in line with longitudinal data entries) and a first row corresponding to a first bond of the six bonds and with each cell containing corresponding cumulative breakeven inflation carry estimates based on the bond pricing data and the corresponding comparator bond pricing data in addition to a superimposed colored heatmap display of data, where red provides a signal indicating a selling opportunity). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Wilson/Volpert/Skyrm/Forward Nominal Bond/ Forward Inflation Linked Bond/Motley/Kaufman to incorporate the teachings of Kaufman because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Wilson/Volpert/Skyrm/Forward Nominal Bond/ Forward Inflation Linked Bond/Motley/Kaufman’s teaching regarding the computation of breakeven inflation carry values could be modified to include Kaufman’s teaching regarding a heatmap display of breakeven inflation carry value data in columns and rows in order to facilitate the display of data in order to aid in the investment decisions of investors.

Claims 22 is rejected under 35 U.S.C. 103 as being un-patentable by Kaufman in view of Excel Easy (Excel tutorial on the net (8-20-2014) hereinafter “Excel”
 
Regarding claim 22 Kaufman teaches:
A method for displaying a heat map of seasonally varying data comprising the steps of: 
providing a spreadsheet of date-specific columns of data; (See at least columns and rows of table 4 via “…..Heat map of ratio of cumulative returns to volatility of daily returns…”). Examiner interprets contents of heatmap table to include various columns with each column corresponding to a different date (in line with longitudinal data entries) 
assigning a plurality of heat map colors to a first set of alternating rows of data on a row-by-row basis; (see at least assignment of color gradations in table 4 via “…..Heat map of ratio of cumulative returns to volatility of daily returns…”). Examiner interprets assignment of a plurality of heat map colors to a first set of alternating rows of data on a row-by-row basis). 
displaying said first set of alternating rows of data with a respective heat map of colors for data in each row; and (see at least assignment of color gradations in table 4 via “…..Heat map of ratio of cumulative returns to volatility of daily returns…”). Examiner interprets displaying of a plurality of heat map colors to a first set of alternating rows of data on each row).

However Kaufman is silent the following claim that is taught by Excel:
displaying a second set of alternating rows of data, different from and interleaved with said first set of alternating rows of data, with a first background color in each row. (See at least page 4)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified to incorporate the teachings of Excel because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Kaufman’s teaching regarding a heatmap display of data in columns and rows could be modified to include Excel’s teaching regarding a display of data in columns and alternating colored rows in order to facilitate the display of data in order to aid in the investment decisions of investors.
 

Response to Arguments
Applicant's arguments filed 7/20/2020 have been fully considered but they are not persuasive. (FP 7.37)

Applicant cancelled claims 1-13, and added claims 14-22.

In response to the drawing objections related to illegible figures 1-5: 
Applicant has overcome the objections by replacing the objected figures with clear figures 1A, 1B, 2A, 2B, 3A, 3B, 4A, 4B, 5A and 5B. As a result, the original objections to the drawings is withdrawn.  
In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:
Applicant argues that since the original claims 1-13 were cancelled the previous 35 U.S.C § 101 rejections listed in the non-final rejection are moot. Examiner agrees.
Applicant argues that the added claims 14-21 involves complexity that is not capable of being replicated by unaided human mental processing and as such the new Claims 14-22 recite statutory subject matter and hence cannot be rejected under 35 U.S.C § 101.   
Examiner disagrees for the following reasons: 
Although claims 14-21 do fall within a statutory category because they represent a process to calculate and display a heat map of the seasonal breakeven inflation carry of inflation protected bonds and claim 22 does fall within a statutory category because it represent a method to display a heat map of the seasonal breakeven inflation carry of inflation protected bonds
The claims are nevertheless rejected since under the 2A Prong One analysis claims 14-21 belong to the grouping of mathematical concepts under mathematical calculations, as it recites calculating and displaying a heat map of the seasonal breakeven inflation carry of inflation protected bonds; and claim 22 belongs to the grouping of certain methods of organizing human activity under fundamental economic principles or practices, as it recites displaying a heat map of the seasonal breakeven inflation carry of inflation protected bonds (refer to MPEP 2106.04(a)(2)). Accordingly these claims recite an abstract idea. 
Furthermore under 2A Prong Two additional elements in the claim do not impose a meaningful limit on the abstract idea since they amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and data display. (refer to MPEP 2106.05(g). Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Finally under PEG 2B additional elements of the claim do not provide an inventive concept since they amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and data display (refer to MPEP 2106.05(g) and under WURC option 2 the claims can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 103:
Applicant argues that since claims 1-13 were cancelled the original 35 U.S.C § 103 rejection is mute. Examiner agrees. 
Applicant further argues that the newly presented Claims 14-21 recite steps of receiving data from multiple sources, calculating additional values with the received data, and generating and displaying longitudinal heatmaps with particular values overlaid. New Claim 22 more simply is directed to the display of alternating rows of data heatmaps with rows of data having a plain background. Thus, new Claims 14-22 are believed to be clearly patentable over the art relied on in the Office Action
Examiner disagrees. Claims 14-21 are rejected under 35 U.S.C. 103 as being un-patentable by Wilson, in view of  Volpert, in view of Skyrm, in view of “forward Nominal Bond”, in view of  “Forward Inflation Linked Bond”, in view of Motley, in view of Kaufman. Furthermore claim 22 is rejected under 35 U.S.C. 103 as being un-patentable by Kaufman in view of Excel as detailed in the full analysis under the 35 U.S.C. 103 rejection as detailed above. 
As a result claims 14-22 remain rejected under 35 U.S.C. 103.
 
Accordingly, for reasons of record and as set forth above, the examiner maintains the rejection of  claims 14-22 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. In addition they remain rejected under 35 U.S.C. 103 based on a combination of prior art. In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by the Applicant. To the extent Applicants have not advanced separate, substantive arguments for particular claims, or other issues, such arguments are deemed waived. 37 C.F.R. §41.37(c)(1)(iv). 


Conclusion
Applicant's amendment of July 20, 2020 necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

7.40)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408. The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boveja Namrata can be reached on 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/PIERRE L MACCAGNO/Examiner, Art Unit 3699      

/JAMIE R KUCAB/Primary Examiner, Art Unit 3699